 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.95



AMENDMENT NO. 1
TO
MASTER PROFESSIONAL SERVICES AGREEMENT
 
This Amendment No. 1 (this “Amendment”) to the Master Professional Services
Agreement (the “Agreement”) dated April 3, 2006 by and between Chordiant
Software, Inc. (“Contractor”) and Citicorp Credit Services, Inc. (USA)
(“Client”) is made as of June 1, 2007 (the “Effective Date”) by and between
Contractor and Client.
 
For good and valuable consideration, the receipt and sufficiency of which hereby
are acknowledged by the parties hereto, the parties agree as follows:
 
1. I. Section 9.1 of the Agreement shall be restated in its entirety as follows:
 
“9.1           Project Fees.  The Project fees payable by Client for the
Services and Deliverables furnished by Contractor pursuant to this Agreement
will be made according to the following hourly rates per role (except as may
otherwise be specifically designated in a Work Order):
 
Customer Service Manager – [**] dollars ($[**]) per hour
Sr. Business Analyst – [**] dollars ($[**]) per hour
Business Analyst –[**] dollars ($[**]) per hour
Sr. Technical Architect – [**] dollars ($[**]) per hour
Senior Systems Engineer- [**] dollars ($[**]) per hour
Designers – [**] dollars ($[**]) per hour
Developers – [**] dollars ($[**]) per hour”
 
2. Section 9.2 of the Agreement shall be restated in its entirety as follows:
 
“9.2           Pricing Adjustments.  Subject to any terms to the contrary in any
applicable Work Order, unless separately agreed to by the parties, the parties
agree that the rates set forth in Section 9.1 shall be effective for Work Orders
executed on or after June 1, 2007 and shall continue to be effective until May
30, 2008.  Thereafter, unless separately agreed to by the parties, Contractor
will not increase its time and materials rates for Services provided to Client
or an Affiliate by more than the lesser of:  (i) [**] ([**]%) for each twelve
(12) month period following May 30, 2008; and (ii) the percentage rate of
increase in the CPI (all items) for Urban Wage Earners and Clerical Workers from
the preceding calendar year as determined by the United States Bureau of Labor
Statistics.  Notwithstanding any such increase in accordance with the preceding
sentence, the rates in effect at the time a Work Order is executed shall not be
adjusted during the term of the Work Order for purposes of Services being
performed under such Work Order.  Any rate increases will only apply to Work
Orders executed after such rate increase becomes effective.”
 
3. Notwithstanding the foregoing, the Project fees for [**], a Sr. Business
Architect (Auto Lending Subject Matter Expert), will be charged at the rate of
[**] dollars ($[**]) per hour.  This
 

Page 1 of 2
 
 

--------------------------------------------------------------------------------

 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 



rate will remain in effect until Client determines that it no longer requires
Mr. [**] services from Contractor.
 
4. The parties agree that there will be no change to the agreed upon rates in
all Work Orders (also known as Statements of Work) executed prior to the
Effective Date of this Amendment and that Contractor may continue to charge
Client the agreed upon hourly rates in such Work Orders for the respective
duration of each such Work Order, even if the Services performed under such Work
Orders are performed on or after the Effective Date of this Amendment.
 
5. All capitalized terms used herein which are not otherwise defined shall have
the respective meanings given such terms in the Agreement.  All other terms and
conditions of the Agreement remain in full force and effect.
 
In witness whereof, this Amendment has been executed by the duly authorized
representatives of the parties.
 


Citicorp Credit Services, Inc. (USA)
 
Chordiant Software, Inc.
             
By:
/s/ Kevin Denneny
 
By:
/s/ Kelly J. Hicks
             
Name:
Kevin Denneny
 
Name:
Kelly J. Hicks
             
Title:
CTO
 
Title:
Vice President, Worldwide Field
         
Operations
             
Date:
6/4/07
 
Date:
5/31/07
 

 
 

 
 
 

--------------------------------------------------------------------------------

 
